Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose a method (or equivalent apparatus or software product), including the step of comparing received electrical potential measurements and respective measurement times to a first template for a sinus rhythm cardiac cycle and a second template for a non-sinus rhythm cardiac cycle so as to identify a sequence of cardiac cycles comprising consecutive first, second and third cardiac cycles wherein the first and second cardiac cycles are in accordance with the first template and the third cardiac cycles is in accordance with the second template.  The applicant teaches that by only using 3D location coordinates collected from consecutive sinus rhythm cardiac cycles, the invention can produce a more stable physical map having fewer errors due to the unstable or “jumpy” nature of adjacent non-sinus cardiac cycles (pars. 0028, 0051, 0053).  It is noted that the Thiagalingam reference cited on the European Search Report, while by happenstance detects two sinus cycles followed by a non-sinus cycle, does not identify a sequence of consecutive cycles as recited.  The identification of sequences ultimately allows for the advantages discussed above.  Thiagalingam further displays on a 3D representation of the chamber of interest color-coded regions where areas that have not been analyzed are represented by light grey fill; normal myocardium by dark grey fill; and abnormal areas by white fill (par. 0091).  There is no suggestion to display local activation times for non-sinus cycles overlaid on a generated physical map .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stewart discloses methods for detecting arrhythmias including the detection of switching patterns (e.g., sinus to ectopic or ectopic to sinus).  Brodnick et al. discuss the mapping of local activation values.  Govari discloses electrical potential mapping including position sensing of electrodes for generating geometrical maps of the heart.  Severino discloses an electrophysiological data display including a dynamic visualization of the heart with CARTO mapping data displayed thereon.  Chauhan et al. discloses a system which tags the earliest activation for targeted ablation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
September 9, 2021